Citation Nr: 0728805	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a compensable rating for a service-connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the above claim.

In May 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDING OF FACT

The veteran's right ankle disability is manifested by 
subjective complaints of pain and objective evidence of 
limitation of plantar flexion to 35 degrees.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a 
service-connected right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 



38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In 
this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the veteran in February 2006.  The veteran was told of 
the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The veteran was also provided notice as to the 
downstream issue of the assignment of effective dates in 
April 2006; however, as the claim for an increased rating is 
denied, any matter as to the assignment of an effective date 
is not for consideration.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in February 2006.  Although he testified in May 
2007 



that he felt that his right ankle disability had worsened, he 
denied receiving any treatment during the past year and 
expressed complaints similar to those noted at the time of 
the February 2006 VA examination.  Accordingly, remand for an 
additional examination is not warranted.  The duty to notify 
and assist having been met by the RO to the extent possible, 
the Board turns to the analysis of the veteran's claim on the 
merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).




In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In a December 2004 decision, the Board granted service 
connection for the veteran's right ankle disability.  In 
January 2005, the RO assigned a noncompensable rating under 
Diagnostic Code 5299-5271, which was confirmed and continued 
by the April 2006 rating decision on appeal.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number is "built up" with the first two 
digits being selected from that part of the schedule most 
closely identifying the part, and the last two digits being 
"99" for an unlisted condition.  Id.

Under Code 5271, moderate limited motion of the ankle 
warrants a 10 percent rating, and marked limited motion of 
the ankle warrants a 20 percent rating.  Normal (full) range 
of motion of the ankle is from 0 degrees to 20 degrees of 
dorsiflexion and from 0 degrees to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31.

The veteran was afforded a VA examination in February 2006.  
At that time, he complained of having constant pain in his 
right ankle that did not radiate, and his pain was rated as 
5/10.  He also reported weakness, stiffness, and decreased 
range of motion.  He denied having instability, locking, 
edema, paresthesias, or flare-ups.  He was able to carry out 
the activities of daily living, but was unable to run. 
Climbing stairs was a precipitating factor.  He also denied 
having physical therapy, seeing a physician, or having any 
prescribed treatment, surgeries, or injections for his 
condition.  Physical examination revealed that he had a 
slight antalgic gait favoring his right ankle.  His ankles 
were symmetrical and there was no edema.  There was 
tenderness to palpation of his right medial and lateral 
malleolus, but there were no clicks or crepitans.  
Dorsiflexion was normal at 0 to 20 degrees and plantar 
flexion was limited to 35 degrees.  He had 2+ pulses, 2+ deep 
tendon reflexes of his Achilles tendon, muscle strength was 
5/5 and he was able to invert and evert against resistance.  
Repetitive stress with a 2 pound weight resulted in 
dorsiflexion 10/10 times with pain throughout the repetitions 
on the right, but no weakness, fatigue, or incoordination.  
X-rays from August 2005 showed an extra ossicle at the tip of 
the medial malleolus and a small spur.  There was no soft 
tissue swelling seen.  The veteran was diagnosed as having 
heel spur.  Regarding the veteran's ankle, the examiner 
stated that the objective data did not rise to the level of a 
clinical diagnosis.  The examiner stated that the veteran had 
subjective complaints of pain, unsubstantiated by x-rays or 
physical examination.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to a compensable evaluation for the veteran's 
service-connected right ankle disability.  The relevant 
medical 



evidence of record relating to the veteran's right ankle 
disability includes the February 2006 VA examination.  The 
veteran denied having any other medical treatment associated 
with this condition.  The examiner clearly stated that there 
was no objective data rising to the level of a clinical 
diagnosis for the veteran's right ankle.  The veteran did 
have some limitation of motion.  However, his right ankle 
motion was only limited by 10 degrees of plantar flexion.  In 
order to receive a higher rating under Diagnostic Code 5271, 
the limitation of motion of the ankle must be moderate.  The 
Board finds that the veteran's loss of motion is minimal and, 
therefore, a compensable rating is not warranted.

Additionally, the medical evidence does not show that a 
compensable rating is warranted based on functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although the veteran 
complained of constant pain, no additional loss of motion was 
attributed to that pain.  The veteran was able to dorsiflex 
with 2 pounds of resistance 10 out of 10 times with no 
weakness, fatigue, or incoordination.  Muscle strength was 
5/5.  More importantly, the examiner stated that the 
veteran's subjective complaints of pain were unsubstantiated 
by x-rays or physical examination.  Accordingly, the 
veteran's complaints of pain and functional loss are not 
supported by adequate pathology.  

The veteran's lay statements as to the severity of his 
symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  

For the reasons stated above, the preponderance of the 
evidence is against entitlement to a compensable rating for 
the veteran's right ankle disability.  Thus, 


the benefit-of-the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for a service-connected 
right ankle disability.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


